Beasley, Judge.
The Supreme Court of Georgia in Robinson v. State, 256 Ga. 564 (350 SE2d 464) (1986), has reversed our decision in Robinson v. State, 180 Ga. App. 43 (348 SE2d 662) (1986). Therefore, our judgment is vacated and in accordance with the mandate of the Supreme Court the conviction of defendant for trafficking in cocaine (Count 1) is reversed. However, the Supreme Court’s opinion did not modify that portion of our judgment affirming defendant’s conviction for possession of marijuana (Count 2).

Judgment of conviction under Count 1 reversed and judgment of conviction under Count 2 affirmed in 72265. Judgment reversed in 72266.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope and Benham, JJ., concur.

*743Decided February 11, 1987.
Robert E. Andrews, for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, James T. Martin, Assistant District Attorneys, for appellee.